          Case 7:21-cv-03109-UA Document 3 Filed 04/09/21 Page 1 of 2
IH-32                                                                                 Rev: 2014-1




                       United States District Court	

                                   for the	

                      Southern District of New York	

                               Related Case Statement	

                                                 !
                               Full Caption of Later Filed Case:

DARLENE DAHLGREN, on behalf of
herself and all others similarly situated,



                   Plaintiff                                        Case Number


                                                  7:21-cv-03109
                     vs.

!!
BAYER HEALTHCARE LLC, and ELANCO
ANIMAL HEALTH, INC.,



                  Defendant

                               Full Caption of Earlier Filed Case:
                (including in bankruptcy appeals the relevant adversary proceeding)

!!
JENNIFER WALSH,
individually and on behalf of all others
similarly situated


                   Plaintiff                                        Case Number

                                                  1:21-cv-02929-AT
                     vs.

!!
ELANCO ANIMAL HEALTH, INC.




                  Defendant
!

                                              Page !1
             Case 7:21-cv-03109-UA Document 3 Filed 04/09/21 Page 2 of 2
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

!
Walsh v. Elanco Animal Health, Inc. (earlier filed case) was filed on April 6, 2021. On April 7, 2021, Judge
!
Analisa Torres was assigned to the case and Magistrate Judge Kevin Nathaniel Fox was so designated. No
!
further court rulings have been issued.
!
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
Dahlgren v. Bayer Healthcare LLC (newly filed case) is related to Walsh v. Elanco Animal
!
Health, Inc. (earlier filed case) in that both are class actions alleging similar conduct by
!
Elanco Animal Health, Inc. related to the manufacturers, marketers, advertisers, distributors,
!
and sellers of Seresto brand flea and tick collars. According to both complaints, the alleged
!
conduct caused similar economic injuries. Both cases bring causes of action for violations of
!
the New York Deceptive Business Acts and Practices Law, unjust enrichment and breach of
!
warranty claims.
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!                                                                                 4/9/2021
Signature:    ________________________________________                    Date: __________________!
!
!             Greg Coleman Law PC, 16748 McCormick
              Street, Los Angeles, CA 91436
Firm:         ________________________________________


                                                  Page !2
